          Case 6:18-cv-00648-MC         Document 57       Filed 07/03/19      Page 1 of 13




 Garrett S. Ledgerwood, OSB 143701
 gledgerwood@hershnerhunter.com
 Lillian M. Marshall-Bass, OSB 161811
 Lmarshall-bass@hershnerhunter.com
 Hershner Hunter, LLP
 180 East 11th Avenue
 P.O. Box 1475
 Eugene, OR 97440
 Telephone: (541) 686-8511
 Facsimile: (541) 344-2025

 Of Attorneys for Defendants John Helmick and
 Gorilla Capital, Inc.




                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON




  DAVID NORMAN TAYLOR, and                              Case No. 6:18-cv-00648-MC
  DEBRA LEE TAYLOR;
                                                        DEFENDANTS JOHN HELMICK’S
                   Plaintiffs,                          AND GORILLA CAPITAL’S JOINT
                                                        MOTION FOR AWARD OF
          v.                                            ATTORNEY FEES

  GORILLA CAPITAL, INC., JOHN                           Referred to United States District Court
  HELMICK, and CASCADE TITLE, CO.;

                   Defendants.


                          LOCAL RULE 7-1 and 54-3 CERTIFICATIONS

         Pursuant to Local Rule 7-1(a), Defendants John Helmick and Gorilla Capital, Inc. certify

 that they made a good faith effort through telephone conference to resolve the dispute and were

 unable to do so. This motion complies with the applicable word limit count limitation under Local

 Rule 54-3 because it contains 2,946 words, including headings, footnotes, and quotations, but

 excluding the caption, signature block, exhibits, and any certificates of counsel.


Page 1 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
          Case 6:18-cv-00648-MC            Document 57       Filed 07/03/19    Page 2 of 13




                                                MOTION

         Pursuant to Fed. R. Civ. P. 54(d)(2), LR 54-3, the Judgment entered on June 19, 2019 (ECF

 No. 55, the “Judgment”) and the Order Granting Defendants’ Motion for Summary Judgment

 entered June 19, 2019 (ECF No. 54, the “MSJ Order”), Defendants John Helmick and Gorilla

 Capital, Inc. (“Defendants”) move this Court for (i) in favor of John Helmick an award of taxable

 costs of $1,890.45, an award attorneys’ fees of $44,737.00 and an award of non-taxable costs of

 $199.86 and (ii) in favor of Gorilla Capital an award of taxable costs of $1,890.45 and an award

 attorneys’ fees of $15,219.79.

         This motion is based on the following:

         1.        Defendants are the prevailing parties in this action;

         2.        Under Fed. R. Civ. P. 54(d)(1), Defendants are entitled to recover from Plaintiffs

 their taxable costs in this matter;

         3.        Under the Judgment and MSJ Order, John Helmick is entitled to recover from

 Plaintiffs his attorneys’ fees and non-taxable costs in defense of this action based on the promissory

 note and trust deed securing his loan; and

         4.        Under the Judgment and MSJ Order, Gorilla Capital is entitled to recover from

 Plaintiffs its attorneys’ fees in defense of the Oregon Mortgage Lending Law (OMLL) claim as

 provided by ORS 86A.151(7).

         This motion is also supported by the records in this action, the Declaration of Garrett S.

 Ledgerwood in support of this Motion (hereinafter, the “Ledgerwood Decl.”) and the following

 memorandum.




Page 2 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
          Case 6:18-cv-00648-MC           Document 57      Filed 07/03/19      Page 3 of 13




                                  MEMORANDUM IN SUPPORT

 I.      Introduction

         For sixteen months, Defendants were forced to litigate Plaintiffs’ meritless claims related

 to a loan by John Helmick to Plaintiffs. Because of Plaintiffs’ scattershot pleading and frivolous

 claims, Defendants filed two motions to dismiss (both granted in part) and a motion for summary

 judgment that finally disposed of Plaintiffs’ claims in their entirety. As was initially clear,

 Plaintiffs had no legal or factual basis for their claims. Rather, Plaintiffs’ lawsuit appeared solely

 calculated to forestall John Helmick’s foreclosure of his loan, at substantial cost to Mr. Helmick

 and Gorilla Capital. Indeed, Plaintiffs’ claims were bordering on bad faith with respect to Gorilla

 Capital, which had no interest in the loan. Accordingly, Defendants request that this Court (i)

 award Helmick his reasonable attorneys’ fees and costs in this action pursuant to his promissory

 note and trust deed and (ii) award Gorilla Capital its reasonable attorneys’ fees and costs in defense

 of Plaintiff’s OMLL claim as allowed by ORS 86A.151(7).

 II.     Argument

         A.        As prevailing parties, Defendants are entitled to their taxable costs.

         Under Rule 54(d)(1), costs are allowed to a prevailing party in litigation. Defendants

 prevailed on all proceedings before this Court, including two motions to dismiss and a motion for

 summary judgment. Accordingly, under Fed. R. Civ. P. 54, they are the prevailing parties, entitled

 to an award of their taxable costs. Filed concurrently with this motion is a bill of costs itemizing

 Defendants’ taxable costs, which total $3,780.90. Defendants each seek an award of one-half of

 the taxable costs.

 /////

 /////


Page 3 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
          Case 6:18-cv-00648-MC         Document 57       Filed 07/03/19     Page 4 of 13




         B.        Defendants are entitled to their attorneys’ fees under the promissory note,
                   trust deed and ORS 86A.151.

         As provided in the MSJ Order, John Helmick is entitled to an award of his reasonable fees

 and costs in defense of this action under his promissory note and trust deed. Attached as Exhibit

 A to the Declaration of Garrett S. Ledgerwood in support of this Motion (hereinafter “Ledgerwood

 Decl.”) are the time records of Hershner Hunter LLP related to Helmick’s defense of this action.

         Pursuant to ORS 86A.151 and the MSJ Order, Gorilla Capital is also entitled to an award

 of its fees in defense of Plaintiffs’ OMLL claim. Attached as Exhibit B to the Ledgerwood

 Declaration are the time records of Hershner Hunter related to Gorilla Capital’s defense of

 Plaintiffs’ OMLL claim.

                   1.    The rates charged by Hershner Hunter were reasonable.

         Oregon law governs an award of attorneys’ fees to John Helmick under his promissory

 note and trust deed. Northon v. Rule 637 F.3d 937, 938 (9th Cir. 2011). Oregon courts generally

 use the lodestar method to determine when a fee request is reasonable. See Strawn v. Farmers Ins.

 Co. of Or., 297 P.3d 439, 447-48 (Or. 2013). Under the lodestar method, courts determine

 reasonable rates by looking at prevailing rates in the relevant community for similar work

 performed by attorneys of comparable skill, experience and reputation. Barjon v. Dalton, 132 F.3d

 496, 502 (9th Cir. 1997). This Court has advised it will look to the “Oregon State Bar Economic

 Survey” for guidance on reasonable rates. According to the Bar Economic Survey, the mean

 billing rate for attorneys practicing in Business/Corporate litigation is $286/hour and the 75th

 percentile is $325/hour. See Exhibit C to Ledgerwood Declaration.

         The names, titles, total hours and rates of the attorneys and professional staff employed by

 Defendants’ in this action are as follows:



Page 4 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
          Case 6:18-cv-00648-MC         Document 57       Filed 07/03/19     Page 5 of 13




             Professional               Title              Hours         Rate
             Garrett Ledgerwood         Partner             249.30       $280-$290
             Mario Conte                Partner               1.60       $280-$290
             Amanda Walkup              Partner                .20       $275
             Patrick Wade               Of Counsel             .70       $255
             Alexandra Hilsher          Associate              .60       $205
             Lillian Marshall-Bass      Associate            43.30       $180-$190
             Anthony Hunt               Associate            11.80       $130-$140
             Susie Staats               Legal Assistant      35.40       $110
             Lynn Burgardt              Legal Assistant      14.80       $110
             Laurie Parrish             Legal Assistant       2.90       $100
             Cari Ramirez               Paralegal              .10       $110


         As detailed in the Ledgerwood Declaration, the rates of the attorneys and staff employed

 by Defendants is commensurate with the mean billing rates of attorneys in the region with similar

 practice and experience.

                   2.   The time billed in this case was reasonable, necessary and proportionate.

         The time billed by Defendants’ counsel was reasonable, necessary and proportionate to the

 needs of the case. The time expended is categorized as follows:

                        a.     First Motions to Dismiss

         On March 9, 2018, Gorilla Capital filed its first motion to dismiss. On April 6, 2018, John

 Helmick filed his first motion to dismiss. The motions to dismiss and replies sought dismissal of

 each of Plaintiffs’ four claims. Defendants moved to dismiss Plaintiffs’ fraud claim for failure to

 allege with particularity, failure to allege knowledge, and failure to allege actual damages.

 Defendants moved to dismiss Plaintiffs’ OMLL claim based on Plaintiffs’ failure to allege

 Defendants were mortgage brokers under the OMLL, which involved significant statutory,

 regulatory and case research. Ledgerwood Decl. ¶ 18. Defendants moved to dismiss Plaintiffs’

 TILA claim based upon pleading deficiencies and upon the statute of limitations. The last basis

Page 5 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
            Case 6:18-cv-00648-MC        Document 57       Filed 07/03/19      Page 6 of 13




 for dismissal involved significant research into conflicting interpretations, including a decision by

 another judge in this Court. Ledgerwood Decl. ¶ 19. On June 28, 2018, this Court granted in part

 the motions to dismiss.

         Helmick seeks an award of his entire fees for the first motion to dismiss, totaling $6,699.00.

 Because the OMLL claim comprised one of four claims for which it sought dismissal, Gorilla

 Capital seeks 1/4 of its fees for the motion, totaling $2,821.62.

                        b.      Second Motion to Dismiss

         On July 20, 2018, Plaintiffs filed their first amended complaint (ECF No. 22), asserting

 fraud, OMLL and Dodd-Frank/HOEPA/TILA claims against Defendants. On August 1, 2018,

 Defendants filed their second motion to dismiss, seeking to dismiss Plaintiffs’ fraud claim (ECF

 No. 23). On October 23, 2018, this Court dismissed Plaintiffs’ fraud claim with prejudice (ECF

 No. 28).

         Helmick seeks an award of his full fees for the second motion to dismiss and reply, totaling

 $2,934.00. Because the motion did not relate to Plaintiffs’ OMLL claim, Gorilla Capital does not

 seek an award of its fees for the motion and reply.

                        c.      Answer, Affirmative Defenses and Counterclaims

         On November 5, 2018, Defendants filed their answers (ECF Nos. 29 and 30). In addition

 to answering Plaintiffs’ allegations, Helmick asserted a counterclaim for attorneys’ fees and costs

 under the loan documents and Gorilla Capital asserted a counterclaim for attorneys’ fees under

 ORS 86A.151.

         Helmick seeks an award of his full fees for the answer, totaling $1,584.00. Because the

 OMLL claim comprised one of two claims for which it filed its answer, Gorilla Capital seeks 1/2

 of its fees for the answer, totaling $657.50.


Page 6 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
          Case 6:18-cv-00648-MC          Document 57       Filed 07/03/19       Page 7 of 13




                        d.      Motion for Summary Judgment

         On February 28, 2019, Defendants filed their motion for summary judgment on Plaintiffs’

 two remaining claims (ECF No. 35). On June 19, 2019, the Court granted the motion. The motion

 for summary judgment involved significant research into the text and legislative history of the

 OMLL and RESPA/Dodd-Frank/TILA. Further, the motion involved compiling statements from

 Plaintiffs’ depositions, reviewing more than 1,500 pages of discovery documents, and preparing

 three declarations in support. The reply to the motion involved further research on these issues to

 address new arguments raised in Plaintiffs’ response and to address evidence Plaintiffs improperly

 sought to have considered by this Court. Ledgerwood Decl. ¶ 20.

         Helmick seeks an award of his full fees for the motion for summary judgment and reply,

 totaling $7,165.00. Because the OMLL claim comprised one of two claims for which Gorilla

 Capital sought summary judgment, Gorilla Capital seeks 1/2 of its fees for the motion and reply,

 totaling $3,126.00.

                        e.      Settlement Conference

         On February 7, 2019, Defendants participated in a settlement conference with Hon. Frank

 R. Alley (Ret.). In advance of the conference, Defendants prepared a seven-page letter detailing

 their claims and defenses, the facts uncovered in discovery and an initial settlement offer. The

 settlement conference took three-quarters of a day on February 7. Following the conference,

 Defendants continued settlement negotiations directly with Plaintiffs and through Judge Alley,

 proposing additional settlement offers. Ledgerwood Decl. ¶ 21.

         Helmick seeks an award of his full fees incurred for settlement negotiations, totaling

 $3,369.00. Because the OMLL claim comprised one of two claims it was seeking to settle, Gorilla

 Capital seeks 1/2 of its fees for settlement negotiations, totaling $607.50.


Page 7 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
          Case 6:18-cv-00648-MC          Document 57        Filed 07/03/19        Page 8 of 13




                        f.      General Discovery

         In discovery Helmick produced 1,332 pages of documents and reviewed documents

 produced by Plaintiffs and Co-Defendant Cascade Title Co. Because Helmick is an attorney, the

 document review involved complicated issues of attorney-client privilege.             Gorilla Capital

 produced 1,010 pages of documents. Further, Plaintiffs requested from Gorilla Capital extensive

 documents related to prior lending and sales activities, which involved time of counsel to consult

 with Gorilla Capital employees on search methodologies. Ledgerwood Decl. ¶ 23.

         Helmick seeks an award of his full fees for general discovery in this matter, totaling

 $9,599.50. Gorilla Capital seeks (i) 1/4 of its fees for general discovery before the Court’s order

 on the first motion to dismiss on June 28, 2018, totaling $1,150.50, (ii) 1/3 of its fees for general

 discovery before the Court dismissed Plaintiffs’ fraud claim on October 23, 2018, totaling $305.00,

 and (iii) 1/2 of its fees after the Court dismissed the fraud claim, totaling $375.50.

                        g.      Depositions

         Defendants prepared for and took full-day depositions of each Plaintiff, defended the full-

 day deposition of John Helmick, and attended depositions of three employees of Cascade Title Co.

 Because of the extensive discovery, the depositions for Plaintiffs involved 56 exhibits for Debra

 Taylor and 40 exhibits for David Taylor, including detailed bank records, phone records and email

 strings. Ledgerwood Decl. ¶ 24.

         Helmick seeks an award of his entire fees for the depositions, totaling $8,384.00. Because

 the OMLL claim comprised one of three claims it was defending at the time of the depositions,

 Gorilla Capital seeks 1/3 of its fees for the depositions, totaling $2,523.67.

 /////

 /////


Page 8 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
          Case 6:18-cv-00648-MC         Document 57       Filed 07/03/19     Page 9 of 13




                        h.     Miscellaneous Fees.

         Defendants incurred miscellaneous legal expenses, including correspondence with counsel,

 filing of corporate disclosure statements, a motion to withdraw the reference from the bankruptcy

 court, and miscellaneous research regarding local rules and Plaintiffs’ right to a jury trial.

 Ledgerwood Decl. ¶ 25.

         Helmick seeks an award of his entire miscellaneous fees, totaling $1,809.50. Because most

 of its miscellaneous fees occurred before the Court’s order on the first motion to dismiss, Gorilla

 Capital seeks 1/4 of its miscellaneous fees, totaling $653.50.

                        i.     Fees for Fees

         Finally, as the prevailing parties, Defendants are entitled to their fees for this motion.

 Copeland-Turner v. Wells Fargo Bank, N.A., 2012 WL 92957 at *6 (D. Or. Jan. 11, 2012).

 Accordingly, Helmick seeks fees for this motion totaling $3,193.00. Gorilla Capital seeks fees for

 this motion totaling $ 2,999.00.

                        j.     Total Fees Sought

         The total fees sought by Helmick in this matter are $44,737.00. The total fees sought by

 Gorilla Capital in this matter are $15,219.79. The total fees sought consist of the following:

        Task                                               Helmick Fees      Gorilla Fees
        1st Motion to Dismiss and Reply                    $6,699.00         $2,821.62
        2nd Motion to Dismiss and Reply                    $2,934.00         $0.00
        Answer and Counterclaims                           $1,584.00         $657.50
        Summary Judgment and Reply                         $7,165.00         $3,126.00
        Settlement Conference and Discussions              $3,369.00         $607.50
        Document Discovery                                 $9,599.50         $1,831.00
        Depositions                                        $8,384.00         $2,523.67
        Miscellaneous                                      $1,809.50         $653.50
        Fee Motion                                         $3,193.00         $2,999.00
                                             TOTAL         $44,737.00        $15,219.79


Page 9 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
         Case 6:18-cv-00648-MC           Document 57        Filed 07/03/19      Page 10 of 13




                   3.    Under ORS 20.075(a), Defendants should be awarded their attorney fees.

         In addition to the lodestar method, courts awarding fees under Oregon law must also

 consider the factors set forth in ORS 20.075. These factors likewise weigh in favor of Defendants:

                         a.      Conduct of the parties.

         Plaintiffs’ conduct in this proceeding was at a minimum reckless and bordered on bad faith.

 Plaintiffs’ initial complaint was a scattershot pleading, without regard to their ability to prove facts

 supporting their claims. Indeed, Plaintiffs abandoned their anti-steering claim after Defendants’

 first motion to dismiss, and this Court ultimately dismissed Plaintiffs’ fraud claim with prejudice

 after they failed to properly allege the claim in their amended complaint. Plaintiffs’ conduct as to

 Gorilla Capital was especially egregious, apparently naming it as a defendant only because

 Helmick was its principal.

                         b.      Objective reasonableness of the parties.

         Plaintiffs had no objectively reasonable basis for maintaining any claims against Gorilla

 Capital because it was not the lender. Likewise, their fraud and anti-steering claims against

 Helmick were frivolous, without basis in fact or law.

                         c.      Deterrence of good faith claims.

         There is no risk that an award of fees would deter future good faith claims. Gorilla Capital

 was not the lender on loan and, as a result, no claims could have been brought in good faith. As

 to Helmick, his award is by virtue of his note and trust deed and his prevailing in the litigation.

                         d.      Deterrence of bad faith claims.

         The claims against Gorilla Capital were entirely without merit and appear asserted solely

 to apply pressure to Helmick, a principal of Gorilla Capital. Likewise, the fraud claim appeared

 asserted solely to malign the reputation of Helmick and Gorilla Capital and to create settlement

 pressure. An award of attorneys’ fees would deter such future bad faith claims.

Page 10 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
         Case 6:18-cv-00648-MC          Document 57        Filed 07/03/19     Page 11 of 13




                         e.     Reasonableness and diligence of the parties during proceedings.

         Plaintiffs were unreasonable in asserting and maintaining any claims against Gorilla

 Capital or their fraud and anti-steering claims against Helmick. Defendants were diligent in

 prosecuting the case.

                         f.     Reasonableness and diligence of the parties in pursuing
                                settlement.

         Defendants made several settlement offers to resolve the dispute, including a cash-for-keys

 offer, an offer to lease the property with a purchase option, and an offer for a discounted

 refinancing, all of which Plaintiffs rejected. Ledgerwood Decl. ¶ 22.

                         g.     Time and labor; novelty and difficulty, and skill.

         Because of Plaintiffs’ scattershot pleading, this action required significant time and labor,

 including two motions to dismiss. Further, Plaintiffs’ OMLL claim involved a complicated statute,

 not previously interpreted by a court and which required research into prior iterations of the statute

 and legislative history. Third, Plaintiffs’ TILA claim involved significant research into unsettled

 areas of law, including conflicting case law in the Ninth Circuit on the applicable statute of

 limitations. Finally, this proceeding was overlaid by Plaintiffs’ bankruptcy case, adding further

 complexity.

                         h.     Preclude attorney from taking other cases.

         Hershner Hunter’s representation of Gorilla Capital and Helmick in this matter did not

 preclude the Firm from taking on other representation.

                         i.     The fee customarily charged in the locality for similar legal
                                services.

         The fees charged by Hershner Hunter for this engagement were commensurate with the

 fees charged by other attorneys in the region of comparable experience, training and reputation.



Page 11 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
           Case 6:18-cv-00648-MC         Document 57       Filed 07/03/19     Page 12 of 13




                          j.     The amount involved in the controversy and the results
                                 obtained.

           Plaintiffs sought damages against Defendants for $92,000 plus fees and costs. Defendants

 prevailed on two motions to dismiss and obtained summary judgment on Plaintiffs’ remaining

 claims.

                          k.     The time limitations imposed by the client or the circumstances
                                 of the case.

           Because of the nature of the claims asserted and the reputational damage resulting from the

 claims, Defendants sought to have the litigation resolved as quickly as possible. Ledgerwood

 Decl. ¶ 26.

                          l.     The nature and length of the attorney's professional
                                 relationship with the client.

           John Helmick, the principal of Gorilla Capital, is a former attorney of Hershner Hunter and

 long-standing client of the Firm. This engagement was Hershner Hunter’s first representation of

 Gorilla Capital. Ledgerwood Decl. ¶ 27.

                          m.     The experience, reputation and ability of the attorney
                                 performing the services.

           The attorneys representing Defendants have experience, reputation and training

 commensurate with the fees charged.

                          n.     Whether the fee of the attorney is fixed or contingent.

           The fees charged were neither fixed nor contingent.

           C.      Defendant John Helmick is entitled to recover his non-taxable costs under his
                   promissory note and trust deed.

           Under his note and trust deed, Helmick is entitled to recover his non-taxable costs.

 Attached as Exhibit D to the Ledgerwood Declaration is an itemization of Helmick’s non-taxable

 costs consisting of (i) $70.30 in federal court search charges (PACER); (ii) $2.89 in postage; (iii)

 $3.64 in conference call charges; and (iv) $123.03 in charges for Logikcull, Hershner Hunter’s

Page 12 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
         Case 6:18-cv-00648-MC        Document 57        Filed 07/03/19   Page 13 of 13




 subscription-based discovery management software.        Helmick’s total non-taxable costs are

 $199.86.

 III.    Conclusion

         For the reasons above, Defendants respectfully request the Court enter judgment in their

 favor on their counterclaims:

             1. For Defendant John Helmick:

                    a. Taxable costs of $1,890.45;

                    b. Reasonable attorneys’ fees of $44,737.00; and

                    c. Non-Taxable costs of $199.86.

             2. For Defendant Gorilla Capital:

                    a. Taxable costs of $1,890.45; and

                    b. Reasonable attorneys’ fees of $15,219.79.

         DATED: July 3, 2019.

                                              HERSHNER HUNTER, LLP


                                             By /s/Garrett S. Ledgerwood
                                               Garrett S. Ledgerwood, OSB 143701
                                               gledgerwood@hershnerhunter.com
                                               Lillian M. Marshall-Bass, OSB 161811
                                               lmarshall-bass@hershnerhunter.com
                                               Telephone: (541) 686-8511
                                               Facsimile: (541) 344-2025
                                               Of Attorneys for Defendant John Helmick
                                               and Gorilla Capital, Inc.




Page 13 – DEFENDANTS JOHN HELMICK’S AND GORILLA CAPITAL’S JOINT
MOTION FOR AN AWARD OF ATTORNEY FEES AND COSTS.
 {01821973.DOCX}
